Citation Nr: 0942359	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-21 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1961 to March 
1970.  He was wounded in combat during service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2005 and December 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which, in 
pertinent part denied entitlement to an increased rating in 
excess of 50 percent for PTSD and entitlement to TDIU.

In November 2006, the Veteran failed to appear at a hearing 
before the Board at the RO.  Therefore, the request for a 
hearing is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2009).

The RO has recognized the claims for an increased rating for 
PTSD and for TDIU as arising from the same communication from 
the Veteran in September 2004.  As discussed below, the Board 
is granting a 100 percent rating for PTSD.  This decision 
renders the appeal of the denial of TDIU moot.  VAOPGCPREC 
06-99; 64 Fed. Reg. 52375(1999).

The issue of entitlement to service connection for a 
lumbosacral spine disability is REMANDED to the RO via the 
Appeals Management Center (AMC), and is discussed in the 
REMAND section of this decision.


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms that approximate 
total occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 100 percent 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2009).

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating, may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).

A GAF score of 31-40 indicates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  Id.

A GAF score of 41-50 indicates "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 
(2002).  

On the other hand, if the evidence shows that the veteran 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate equivalent 
rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 
at 443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107;  see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Throughout the course of this appeal, the Veteran was treated 
by the same physicians at a VA medical center (VAMC) mental 
health clinic.  The mental health treatment notes diagnosed 
chronic PTSD with depression and consistently assigned a GAF 
score of 40, indicative of major impairment, including an 
inability to work.  The Veteran endorsed symptoms of 
disturbed sleep, nightmares, intrusive thoughts, 
hypervigilance, exaggerated startle reaction, anger, 
irritability, anxiety, and hopelessness.  In a March 2005 
treatment note, the Veteran's wife descried having to lay out 
clothing, remind him to take his medication, and help him 
keep up with appointments.  In an August 2005 mental health 
treatment note he described suicidal thoughts that stemmed 
from frustration with the persistence of his depression 
despite his medication at that time.    

The Veteran received multiple VA examinations throughout his 
appeal.  In a VA examination in January 2005 he endorsed the 
same symptomatology including intrusive memories, nightmares, 
avoidance behavior, hyperstartle reaction, hypervigilance, 
and a difficulty getting close to others.  He was adequately 
groomed, free of delusions and hallucinations, made good eye 
contact, and was free of suicidal or homicidal ideations.  No 
impairment of thought process, communication, or judgment was 
found and his ability to maintain personal hygiene and other 
basic activities of daily living appeared unimpaired.  The 
Veteran had been married for 18 years and described going 
fishing with his brother.  The examiner diagnosed PTSD and a 
GAF score of 50 was assigned.      

The Veteran received two examinations in April 2006.  The 
first examination on April 8, 2006, was conducted by the same 
VA doctor as the January 2005 examination.  The Veteran's 
report of symptoms was consistent although the Veteran had 
significant thoughts of suicide.  He also described feeling 
helpless and unable to function in any work environments due 
to anxiety, depression, irritability, and poor concentration.  
His ability to maintain minimal hygiene was somewhat 
compromised and he had to be reminded by his wife.  The 
Veteran admitted to significant depression and anxiety.  The 
examiner diagnosed PTSD and a GAF score of 40 was assigned.  

During the VA examination on April 22, 2006, the Veteran 
reported seeing a psychiatrist for the first time within the 
last two or three years.  The Veteran's case file was 
reviewed and his personal and medical histories were 
discussed.  Again, the Veteran reported the same symptoms 
including nightmares, intrusive thoughts, flashbacks, 
avoidance behavior, hyperstartle, hypervigilance, decreased 
interest in social activities, and difficulty maintaining his 
temper.  The Veteran's thought process was logical, his 
judgment and insight were fair, and he denied any suicidal or 
homicidal ideations.  The examiner diagnosed PTSD and a GAF 
score of 50 was assigned.  

The Veteran has demonstrated deficiencies in most areas of 
social and occupational functioning, including work, social 
relations, concentration, and mood.  He has been diagnosed 
with PTSD and he has been continually assigned a GAF score of 
40, which is indicative of serious impairment.  His symptoms 
have remained consistent throughout this appeal in VAMC 
treatment notes and have been confirmed by VA examinations.  
The Veteran has also reported suicidal ideations during this 
appeal and the record shows concentration, hygiene, and 
activities of daily living are somewhat impaired.  

As discussed above, a 100 percent rating contemplates total 
occupational and social impairment.  See Sellers, Mauerhan.  
The Veteran has consistently been assigned GAF scores 
indicative of an inability to keep a job and has generally 
been assigned scored indicative of major impairment with some 
impairment in reality testing or communication.

The GAF's, which are consistent with other clinical findings, 
represent a unanimous opinion that PTSD prevents the Veteran 
from working.  This evidence supports a conclusion that the 
disability causes total occupational impairment.  While 
complete social impairment has not been shown, inasmuch as he 
has maintained a marriage and reported fishing on one 
occasion; his overall symptoms most closely approximate total 
occupational and social impairment.  Accordingly, a 100 
percent rating is warranted.



ORDER

Entitlement to an increased rating of 100 percent for PTSD is 
granted.  



REMAND

In February 2004, the RO issued a rating decision denying 
entitlement to service connection for back sprain.  In July 
2004, the Veteran submitted a notice of disagreement with 
this decision.  The RO has not issues a statement of the case 
in response to the notice of disagreement, and the Board is 
required to remand this appeal for issuance of such a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999). 

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction should 
issue a statement of the case on the issue 
of entitlement to service connection for a 
low back disability to include back 
sprain.  This issue should not be 
certified to the Board unless a timely 
substantive appeal is received.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


